                   Case 08-51903-BLS         Doc 131      Filed 04/06/20        Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                               Chapter 7

    JEVIC HOLDING CORP., et al.,1                        Case No. 08-11006 (BLS)
                                                         (Jointly Administered)
                            Debtors.


    OFFICIAL COMMITTEE OF UNSECURED
    CREDITORS, on behalf of the bankruptcy
    estates of JEVIC HOLDING CORP., et al.,              Adv. No. 08-51903 (BLS)

                            Plaintiff,                   Re: Adv. Docket Nos. 121 and 122
                     v.

    THE CIT GROUP/BUSINESS CREDIT,
    INC., in its capacity as Agent, et al.,

                            Defendant.


    OBJECTION OF THE CIT GROUP/BUSINESS CREDIT, INC., AS AGENT, TO THE
    MOTION TO SUBSTITUTE CHAPTER 7 TRUSTEE AS REAL PARTY IN INTEREST

             The CIT Group/Business Credit, Inc. (“CIT”), in its capacity as agent for itself and BMO

Capital Markets Financing, LaSalle Bank Midwest National Association, PNC Bank, N.A., and

Wachovia Bank, National Association (together with CIT in its capacity as lender, the “Lender

Group”), objects to the Motion to Substitute Chapter 7 Trustee as Real Party in Interest [Docket

Nos. 121 and 122] for the reasons set forth in the Opening Brief of the CIT Group/Business Credit,

Inc., as Agent, in (I) Opposition to the Motion to Substitute Chapter 7 Trustee as Real Party in

Interest and (II) Support of the Motion of the CIT Group/Business Credit, Inc., as Agent, for




1
 The Debtors in this Chapter 7 case, along with the last four digits of the Debtors’ federal tax identification
numbers are: Jevic Holding Corp. (8738); Creek Road Properties, LLC (9874); and Jevic Transportation,
Inc. (3402).
                Case 08-51903-BLS         Doc 131      Filed 04/06/20    Page 2 of 2




Judgment on the Pleadings), which was filed contemporaneously herewith and is incorporated

herein.

          WHEREFORE, CIT requests that this Court enter an Order (i) denying the Motion to

Substitute Chapter 7 Trustee as Real Party in Interest; (ii) dismissing the Complaint with prejudice;

and (iii) granting such further relief to CIT as is appropriate.

Dated: April 6, 2020                           Respectfully submitted,
Wilmington, Delaware
                                               REED SMITH LLP

                                       By:     /s/ Kurt F. Gwynne
                                               Kurt F. Gwynne (No. 3951)
                                               Katelin A. Morales (No. 6683)
                                               1201 Market Street, Suite 1500
                                               Wilmington, DE 19801
                                               Telephone: (302) 778-7550
                                               Facsimile: (302) 778-7575
                                               Email: kgwynne@reedsmith.com
                                                        kmorales@reedsmith.com

                                               Attorneys for The CIT Group/Business
                                               Credit, Inc., as Agent




                                                   2
